Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 12-17 in the reply filed on 10/21/20 is acknowledged.

Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to because “ reference # 45 in recited in the spec (page 13, 1st paragraph) but not shown in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification
The disclosure is objected to because of the following informalities:
Page 12 of the Specification, line 1 recites “a first forming tool 14”.  Examiner believes it should be  “a first cutting tool 14”.  
- The abstract of the disclosure is objected to because it is in claim format Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Cali
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 12 recites “using a brake disc tool according to claim 1”. However, claim 1 is an apparatus claim and does not involve method “steps”.
Claim 12 recites “using a machine tool which has a brake disc rotation device for accommodating and rotating a brake disc blank about a rotational axis…arranged in relation to the brake disc rotation device in such a wav that the first and second brake surfaces of the brake disc blank which has been accommodated and rotated”. What are the mets and bounds of the term “accommodating/accommodated”? What are the structural limitations for those terms?
Claim 12 recites “wherein the rotational axis is the same axis about which a finished brake disc rotates during operation” Finished how? What is considered finished given there are multiple steps. 
Claim 12 recites “can be simultaneously machined by way of rotational machining and/or simultaneously machined by way of forming”. There is not mention of rotational machining therefore it is unclear. For the purpose of this Office Action, Examiner treats is as a lathe/turning tool.
Claim 12 last paragraph and claim 1 (since claim 12 refers back to claim 1), last step, have repeat subject matters (e.g. the cutting and machining taking place simultaneously). Applicant is advise to clean up claim to correct confusion of steps.
Claim 12 recites “using a brake disc tool”, even though claim 1 it referes back to is for “a brake disc tool”. This language makes it confusing if the claim is talking about THE brake disc tool recited in claim 1 or another.
Claim 12 recites “using a brake disc tool arranged in relation to the brake disc rotation device in such a way that the first and second brake surfaces of”. Arranged how?
Claim 13 recites “ the second cutting tool engages to its deepest point at a second cutting point of engagement”. What is considered the “deepest point”. What are the mets and bounds of the limitation “deepest point”?
Claim 13 recites “ the first and second cutting tools and the first and second forming tools are moved such that, at least when all tools are engaged, a first difference in distance (Ar+) between the first cutting distance and a first forming distance and a second difference in distance (Afs) between the second cutting distance and a second forming distance remains constant and/or is at the most as great as a radial distance between the first and second brake surfaces a and a hub section (28) of the brake disc blank (42) which protrudes axially above a brake surface plane (E)-on which the first brake surface lies (24)”. The claimed subject matter and points of references are not readily clear as claimed. Further clarification and wording is advised. Furthermore, it is not readily apparent as to what is meant by “the tools are moved”. Moved in what manner? Also what are the mets and bounds of the limitation “at the most”? 
Claim 14 recites “ rotating the brake disc blank and the simultaneously cutting ef the first and second brake surfaces (34; 24) and the-simultaneously formin
 Claim 16 recites “moving the first forming tool (18) and the first cutting tool radially inwards with the same radial movement components, followed by stopping of a radially inwards movement of the first cutting tool (44) and continued radially inwards movement of the first forming tool, and/or moving the second forming tool {20) and the second cutting tool radially inwards (4-6) with the same radial movement components, followed by stopping of a radially inwards movement of the second cutting tool {44) and continued radially inwards movement of the second forming tool”. It is not readily clear what is meant by” with the same radial movement components”, what are the mets and bounds of this limitation. Furthermore, the claim recites “a radially inwards movement”. Are these radially inwards movements different or same as the one mentioned earlier in the same claim. The term “a” makes it unclear.
Claim 17 recites “moving the first and second cutting tools and the first and second forming tools radially outwards such that they disengage, engaging the first and second cutting tools and the first and second forming tools followed by moving the first and second cutting tools and first and second forming tools radially outwards and the simultaneously cutting and forming of the brake surfaces”. The claim as claimed is unclear. I.e. if the cutting and forming are moving radially inwards, how do they disengage, also disengage from what? Further on the claim recites engaging the tools but appears to be right after being “disengaged” thus unclear. Also engaging with what? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (USP 8,323,074)
	Regarding claim 12, Maeda discloses a method for producing a brake disc, comprising: using a machine tool which has a brake disc rotation device for accommodating and rotating a brake disc blank about a rotational axis,wherein the rotational axis is the same axis about which a finished brake disc rotates during  using a brake disc tool according to claim 1:  a  brake disc tool for machining a brake disc blank comprising a first cutting tool (6); which is arranged to cut a first brake surface (4) of the brake disc blank, a second cutting tool (6); which is arranged to cut a second brake surface (5) of the brake disc blank, a first forming tool (13) for forming the first brake surface (4), a second forming tool (14) for forming the second brake surface (5), such that the a brake disc blank when arranged between either or both the first and second cutting tools and the first and second forming tools is able to be machined and rolled in each case simultaneously on both the first and second 
Regarding claim 14, see figure 2.
Regarding claim 17, as best understood, Maeda discloses moving the first and second cutting tools and the first and second forming tools radially such that they disengage , engaging the first and second cutting tools and the first and second forming .
Allowable Subject Matter
Claims 13, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6/4/21